Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s amended figure, claims and argument, filed on 25 August 2022, and supplemental response filed on 07 September 2022 are acknowledged.
Claims 1-7, 9, 11, 13, 15-17, 19, 21, 22, 24, 26 & 28 are pending. 
Claims 8, 10, 12, 14, 18, 20, 23, 25, 27, 29-32 are cancelled.
Claims 1, 15, 16 & 21 are amended. 
Claims 16, 17, 19, 21, 22, 24, 26 & 28 are withdrawn. 
Claims 1-7, 9, 11, 13 & 15 are under consideration.
Examination on the merits is extended to the extent of the following species:
A) At least one cationic surfactant-behentrimonium chloride, and
B) At least one oil-coconut oil 

Withdrawn Objections/Rejections
The objection to the drawing is withdrawn due to Applicant’s submission of a new drawing on 25 August 2022 which labeled the drawing as “FIGURE”.
The objection to the disclosure is withdrawn due to amendments that replace “FIG. 1” with “The Figure”.
The rejection of claims 1-3 under 35 U.S.C. 103 over Sunsilk (Published: 06/08/2017; and Homma; claims 4-7, 9, 11, 13 & 15 in further view of Gutmann; claims 4-6 in further view of Kelly is withdrawn due to amendments which recite a weight ratio of nanocrystalline cellulose to murumuru butter and recite the composition is a leave-on hair styling composition.
The rejection of claims 1-3, 7, 9, 11 & 13 under 35 U.S.C. 103 over Sunsilk ([as evidenced by Bongers ‘929), Homma, and Bongers, and as evidenced by Wang, and claims 4-6 & 15 over Sunsilk, Homma, and Bongers and further in view of Kelly is withdrawn due to amendments which recite a leave-on hair styling composition and the weight ratio of nanocrystalline cellulose to murumuru butter.

Objections/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 11, 13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sunsilk, Homma (JP 2017048181; Published: 03/09/2017; previously cited), Kelley (Published: 11/2/2015) and Gutmann (US 2009/0297466; previously cited).
Sunsilk teaches a soft and smooth treatment cream that is an intensive treatment mask which is applied to hair (i.e. hair styling composition; pg. 5 & 7). Sunsilk teaches their mask comprises astrocaryum murumuru seed butter, cetearyl alcohol (i.e. fatty alcohol), amodimethicone (i.e. at least one aminosilicone), cocos nucifera oil (i.e. coconut oil), and behentrimonium chloride (i.e. at least one cationic surfactant) (pg. 7). Sunsilk teaches their mask comprises hydroxyethylcellulose (pg. 7). Sunsilk teaches their composition is a treatment mask conditioning system that softens hair which comprises water (pg. 7).
Sunsilk does not teach inclusion of nanocrystalline cellulose or its amount. Sunsilk does not teach the amounts of the at least murumuru butter, one fatty alcohol, amodimethicone, coconut oil, and behentrimonium chloride. Sunsilk does not teach the mask is a leave-on composition.  
In the same field of invention, Homma teaches cosmetic that may be hair cosmetics including “rinses, hair conditioners… hair treatment agents… and the like. Examples of the hair treatment agent include hair cream…” which comprises cellulose nanocrystals and a water-soluble polymer (pg. 1 & 5). Homma teaches the cellulose nanocrystals are present in an amount of “0.01 to 5.0% by mass, more preferably 0.05 to 2.0% by mass with respect to the entire cosmetic “with “0.3-0.8% by mass is even more preferable” (pg. 3). Homma teaches the water-soluble polymer may be thickening polysaccharides which include hydroxyethylcellulose (pg. 3).  Homma teaches the water-soluble polymer is present in an amount of “0.03-5.0% by mass…, more preferably 0.1-0.5 mass% in the entire cosmetic” (pg. 3).  Homma teaches preparations having the “cellulose nanocrystals… and the water-soluble polymer have a uniform feeling without separation of water, have no stickiness of the preparation, and have excellent usability” (pg. 3 & 6). Their inventive products do not form aggregates and improve stability of the formulation (pg. 6). Homma teaches their inventive compositions may comprise cationic surfactants, vegetable oils, silicone oils, higher alcohols, and vegetable fats and waxes (pg. 5).
In the same field of invention, Gutmann teaches aqueous moisturizing compositions which contain additional hair conditioning agents (Gutmann’s claim 15). Gutmann in Table XIII teaches an ultramoisturizing treatment masque comprising Astrocaryum Murumuru Seed Butter in an amount of 0.07%, cetearyl alcohol in an amount of 7.21% and behentrimonium chloride in an amount of 0.75% (pg. 14). More broadly, Gutmann teaches Astrocaryum Murumuru Seed Butter to be an example of naturally occurring glyceryl esters of fatty acids of the oil component, with plant-derived oils, and esters being present as optional components in an individual range from about 0.5-55%, based on the total weight of the compositions ([0051], [0052], [0062] & [0076]). Gutmann teaches inclusion of silicones, which include amodimethicone, with silicones taught for inclusion as an optional component with an in an individual range from about 0.5-55% ([0051] & [0079]). Gutmann teaches coconut oil to be an example of naturally occurring glyceryl esters of fatty acids of the oil component, with plant-derived oils, and esters being present as optional components in an individual range from about 0.5-55%, based on the total weight of the compositions ([0051], [0052], [0062] & [0076]). The ordinary skilled artisan at the time of filing recognized that cetearyl alcohol is a nonionic surfactant; Gutmann also teaches inclusion of nonionic surfactants as an optional component present in an individual range from about 0.5-55% [0051]. More broadly, Gutmann also teaches the cationic component, which includes behentrimonium chloride, is “used in the compositions of the present invention in an amount in the range of from about 0.1% to about 5%, preferably an amount in the range of from about 0.1% to about 2% and most preferably in the amount of about 0.4%, by total weight of the composition” ([0030] & [0039]). 
Kelley teaches hair masks “can also work wonders as frizz-fighting, moisturizing leave-ins” (pg. 1). Kelley teaches a hair mask which is pudding thick (i.e. a cream; pg. 8).
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified Sunsilk hair mask by adding 0.01 to 5.0% cellulose nanocrystals; adjusting the amount of murumuru butter in the composition to be from 0.07 to about 55%, the at least one fatty alcohol/cetearyl alcohol in the mask to be from about 0.5-55%, the at least one aminosilicone/- amodimethicone in the mask to be from about 0.5-55%, the at least one oil/coconut oil in the mask to be from about 0.5-55%, and at least one cationic surfactant/behentrimonium chloride in the mask to be from about 0.1% to about 5% by weight of the composition [yielding a weight ratio of nanocrystalline cellulose to murumuru butter of 1:5,500 to 50:1, including 1:11]; for use as a leave-in as suggested by the combined teachings of Homma, Kelley, and Gutmann because Sunsilk, Homma, Kelley and Gutmann are directed to hair treatments which include masks and it is obvious to modify similar compositions in the same way. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to use the reagents in quantities art recognized as suitable for treating hair while stabilizing the composition without it having a sticky feeling by using the combination of cellulose nanocrystals and hydroxyethylcellulose together.
With regard to the recited amounts of nanocrystalline cellulose, murumuru butter, at least one fatty alcohol/cetearyl alcohol, at least one aminosilicone/amodimethicone, at least one oil/coconut oil, and at least one cationic surfactant/behentrimonium chloride, and the recited ratio of nanocrystalline cellulose to murumuru butter the combined teachings of Sunsilk, Homma, Kelley and Gutmann teach a composition comprising these reagents in amounts and ratios which overlap or fall within the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is obvious to optimize within prior art conditions or through routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sunsilk, Homma, Kelley and Kelly (US 2007/0207097; previously cited). 
With regard to claims 1-6, and the elected species, Sunsilk teaches a cream hair treatment comprising murumuru butter, at least one fatty alcohol/cetearyl alcohol, amodimethicone, coconut oil, and behentrimonium chloride. 
Sunsilk does not teach inclusion of nanocrystalline cellulose or its amount. Sunsilk does not teach the amount of the at least murumuru butter, the ratio of nanocrystalline cellulose to murumuru butter or that the mask is a leave-on composition.
The teachings of Homma and Kelley are described above.
In the same field of invention of haircare, Kelly teaches haircare compositions which may be used as a cream [0026]. Kelly (2007) in Example V teaches a hair conditioner comprising Astrocaryum Murumuru in an amount of 0.5% [0048]. Kelly in Example V also teaches inclusion of the fatty alcohol, cetyl alcohol [0048].
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the Sunsilk’s hair mask by adding 0.01 to 5.0% cellulose nanocrystals and adjusting the amount of murumuru butter in the composition to be 0.5% of the composition [yielding a weight ratio of nanocrystalline cellulose to murumuru butter from 0.02:1 to 10:1] as suggested by the combined teachings of Homma, Kelley and Kelly for use as a leave-in as because Sunsilk, Homma, Kelley and Kelly are directed to hair treatments which include creams comprising murumuru butter and Kelly exemplifies this amount as suitable in their exemplary hair treatment. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to use the nanocrystalline cellulose and murumuru butter in quantities recognized in the art as suitable for treating hair.
With regard to the recited amounts of nanocrystalline cellulose and murumuru butter, and the weight ratio of nanocrystalline cellulose to murumuru butter, the combined teachings of Sunsilk, Homma, Kelley and Kelly teach a composition comprising these reagents in amounts and ratios which overlap or fall within the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is obvious to optimize within prior art conditions or through routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claims 1-7, 9, 11, 13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sunsilk ([as evidenced by Bongers (US 20160128929; hereinafter Bongers ‘929; previously cited)]), Homma, Kelley, Bongers [(US 20150125416; hereinafter Bongers; previously cited), and as evidenced by Wang (WO 2013/045382; previously cited)] and Kelly. 
With regard to claims 1-7, 9, 11, 13 & 15, and the elected species, the teachings of Sunsilk are described above. In brief, Sunsilk teaches a soft and smooth treatment cream that is an intensive treatment mask which is applied to hair (i.e. hair styling composition; pg. 5 & 7). Sunsilk teaches their mask comprises astrocaryum murumuru seed butter, cetearyl alcohol (i.e. fatty alcohol), amodimethicone (i.e. at least one aminosilicone), cocos nucifera oil (i.e. coconut oil), and behentrimonium chloride (i.e. at least one cationic surfactant) (pg. 7). Sunsilk teaches their mask comprises hydroxyethylcellulose (pg. 7). As evidenced by Bongers ‘929, creams are structured liquids ([0012] & [0146]). 
Sunsilk does not teach inclusion of nanocrystalline cellulose or its amount. Sunsilk does not teach the amounts of the at least murumuru butter, one fatty alcohol, amodimethicone, coconut oil, and behentrimonium chloride. Sunsilk does not teach the mask is a leave-on composition.  
The teachings of Homma and Kelley are described above.
In the same field of invention of hair conditioners, Bongers teaches a structured liquid that may be used as a hair conditioner (abstract; [0139]; Bongers’ claim 15). Bongers in Example U100 teaches a formulation comprising 1.5% of an oil mixture which comprises 60% coconut oil (i.e. 0.9% coconut oil), 3.57% of DC57134 silicone emulsion, 4.0% Lanette/cetyl stearyl alcohol and 1.0% of Gernamin BTLF/behentrimonium chloride (Table 1 & 2-pg. 10-11). As evidenced by Wang, Dow Corning 5-7134 is a mixture that comprises amodimethicone (pg. 14). More broadly, Bongers teaches fatty alcohols “in [the] structured liquids… will generally range from 0.01 to 10%, preferably from 0.1% to 8%, more preferably from 0.2% to 7%, most preferably from 0.3% to 6% by weight of the composition” [0088]. More broadly, Bongers teaches amodimethicone to be a preferred class of silicones for inclusion in shampoos and conditioners of the invention with the “total amount of silicone is preferably from 0.01 wt % to 10% wt of the total composition more preferably from 0.1 wt % to 5 wt %, most preferably 0.5 wt % to 3 wt % is a suitable level” ([0096] & [0101]). More broadly, Bongers teaches the level of cationic surfactant, which includes behentrimonium chloride, “will generally range from 0.01% to 10%, more preferably 0.05% to 7.5%, most preferably 0.1% to 5% by weight of the composition. Preferably the concentration of the one or more cationic surfactants is maximally 2% by weight, preferably 1.5% by weight, preferably 1% by weight” ([0070] & [0080]).
The teachings of Kelly are described above with regard to the amount of murumuru butter. 
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the Sunsilk’s hair cream suggested by adding 0.01 to 5.0% cellulose nanocrystals as suggested by Homma, adjusting the amount of murumuru butter in the composition to be 0.5% of the composition as suggested by Kelly [yielding a weight ratio of nanocrystalline cellulose to murumuru butter from 0.02:1 to 10:1], and adjusting the amount of the at least one alcohol/cetearyl alcohol to generally be 0.01 to 10%, the at least one aminosilicone/amodimethicone to be preferably from 0.01 wt % to 10% wt %, the at least one oil/coconut oil to be 0.9% wt %, the at least one cationic surfactant/behentrimonium chloride to “generally range from 0.01% to 10%” as taught by Bongers for use as a leave-in as because Sunsilk, Homma, Kelley, Bongers and Kelly are directed to hair treatments that are structured liquids including creams. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to use the reagents in quantities and ratios that are art recognized as suitable for treating hair.
With regard to the recited amounts of nanocrystalline cellulose, murumuru butter, at least one fatty alcohol/cetearyl alcohol, at least one aminosilicone/amodimethicone, at least one oil/coconut oil, and at least one cationic surfactant/behentrimonium chloride, and the recited ratio of nanocrystalline cellulose to murumuru butter, the combined teachings of Sunsilk, Homma, Kelley, Bongers and Kelly teach a composition comprising nanocrystalline cellulose, murumuru butter, cetearyl alcohol, amodimethicone, coconut oil, and behentrimonium chloride with amounts and ratios which overlap or fall within the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is obvious to optimize within prior art conditions or through routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Response to Arguments
Applicant argues neither Sunsilk nor Homma teach or recognize a weight ratio of nanocrystalline cellulose to murumuru butter ranging from 1:10 to 10:1 as a results effective variable (reply-25 August 2022; pg. 10 & 11).
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Further, the combined teachings of Homma, Gutmann and/or Kelly teach the recited amounts nanocrystalline cellulose and murumuru butter, yielding the recited ratio. Homma teaches nanocrystalline cellulose stabilizes emulsions. Gutmann and Kelly teach murumuru butter is a plant-oil component in hair conditioners and ultramoisturizing treatment masques that may be creams.
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LORI K MATTISON/Examiner, Art Unit 1619    

/NICOLE P BABSON/Primary Examiner, Art Unit 1619